DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 21 July 2022. In view of this communication, claims 1-20 are pending in the application, with claims 12-20 withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 July 2022.
Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 recites the limitation of first and second encasing bodies pre-formed around their respective conduits, “which are arranged on and during pre-forming of the second encasing body.” The Examiner believes this to be a typographical error and that the claim was intended to read “…during pre-forming of the first and second encasing bodies” or to otherwise indicate that the pre-forming and arranging of the conduits takes place during the processes of forming each encasing body, rather than referring exclusively to the second encasing body. For the purposes of the instant Office Action, the Examiner has interpreted the limitation to be “…during pre-forming of the first and second encasing bodies.” 
If the Applicant believes the Examiner’s interpretation to be erroneous, it is respectfully requested that the Applicant indicate as such in the response to the instant Office Action; otherwise, appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-3, 6, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by “Red-E-Duct” (NPL Document 1, published 8 October 2019).
Regarding claim 2, “Red-E-Duct” teaches a duct-bank stub-up assembly comprising:
a first duct-bank stub-up module formed before placement (“Red-E-Duct” Fig. 1, 203-10), the first module comprising: 
a first plurality of curved, elongate conduits for receiving and passing through service delivery media (“Red-E-Duct Fig. 1, 203-1; page 2: conduits in stub-ups form elbow joints),

    PNG
    media_image1.png
    302
    695
    media_image1.png
    Greyscale

"Red-E-Duct" Fig. 1

a first encasing body formed to have a bottom surface, a top surface, and a mating side (“Red-E-Duct” Fig. 1: stub-up 203 has top surface 203-T, mating surface 203-M, and bottom surface 203-B), wherein the first encasing body is formed around the first conduits such that, for each of the first conduits, a first end of the conduit provides a mating end on the mating side of the first encasing body (“Red-E-Duct” Fig. 1: stub-up 203 has mating ends for the first conduits 203-1 at mating side 203-M) and a second end of the conduit provides a mating end on the top surface of the first encasing body; and (“Red-E-Duct” Fig. 1: stub-up 203 has mating ends for the first conduits 203-1 at top side 203-T)
a second duct-bank stub-up module (“Red-E-Duct” Fig. 1, 223) formed before placement, the second module comprising: 
a second plurality of curved, elongate conduits for receiving and passing through service delivery media, (“Red-E-Duct” Fig. 1, page 2: the stub-ups are available in a variety of precast base versions with different predefined grids of conduits 223-1 which are curved and elongate elbow joints)
a second encasing body formed to have a stub-up section and a footer section, the stub-up section having a bottom surface and a top surface (“Red-E-Duct” Fig. 1: stub-up 223 has stub-up section 223-S with top surface 223-ST and bottom surface 223-SB), and the footer section having a bottom surface, a top surface, and a mating side (“Red-E-Duct” Fig. 1: 223 also has footer section 223-F with bottom surface 223-FB, top surface 223-FT, and mating surface 223-FM), wherein the second encasing body is formed around the second conduits such that the second conduits extend through the footer section and the stub-up section, and for each of the second conduits, a first end of the conduit provides a mating end on the mating side of the footer section (“Red-E-Duct” Fig. 1: second conduits 223-1 have a mating end on mating side 223-FM of footer section 223-F) and a second end of the conduit provides a ATTORNEY DOCKETPATENT APPLICATION084088.011316/831,1123 of 10mating end on the top surface of the stub-up section; wherein the first module is sized for placement on the footer of the second module (“Red-E-Duct” Fig. 1: stub-up 223 has mating ends for the first conduits 223-1 at top side 223-ST of the stub-up section 223-S, which mating ends are substantially aligned with one another; “Red-E-Duct” page 2: first module size may be chosen to fit on the second module footer section)
Regarding claim 3, “Red-E-Duct” teaches the assembly of claim 2 (see above), wherein the first and second modules are sized such that, when the first module is positioned on the footer of the second module, the first vertical elevation and the second vertical elevation are substantially aligned. (“Red-E-Duct” Fig. 1: the vertical elevation of first module 203 is substantially aligned with second module 223)
Regarding claim 6, “Red-E-Duct” teaches the assembly of claim 2 (see above), wherein each of the first and second conduits is comprised of straight, elongate conduits and a pre-formed conduit elbow, the conduit elbow configured to curve such that a first end of the conduit elbow is proximate to the mating side of the first encasing body and a second end of the conduit elbow is proximate to the mating end on the top surface of the first encasing body, and the conduit elbow further configured to couple to the straight, elongate conduits on the first and second ends. (“Red-E-Duct” Fig. 1, page 2: the stub-ups are available in a variety of precast base versions with different predefined grids; stub-up 223 has conduits 223-1 which are curved and elongate elbow joints; both first 203 and second 223 stub-ups are preformed around the conduits such that one end of the conduits 203-1 and 223-1 have a mating side on the top sides of the stub-ups and a second end of the conduits 203-1 and 223-1 have a second mating side on the mating sides of the stub ups)
Regarding claim 8, “Red-E-Duct” teaches the assembly of claim 2 (see above), wherein the first plurality of conduits is comprised of generally parallel conduits in a predefined array, and the second plurality of conduits are comprised of generally parallel conduits in a predefined array. (“Red-E-Duct” Fig. 1, page 2: the stub-ups are available in a variety of precast base versions with different predefined grids of parallel conduits)
Regarding claim 10, “Red-E-Duct” teaches the duct-bank stub-up assembly of claim 2 (see above), but does not teach that the mating side of the second encasing body footer section has a shear transfer mechanism associated therewith for engagement with a corresponding shear transfer mechanisms of an adjacent duct-bank assembly, said shear transfer mechanism for resisting relative motion between the footer section and an encasing body of the abutting, adjacent duct-bank assembly module resulting from differential shear loading between said second encasing body footer section and an encasing of the abutting, adjacent duct-bank assembly module. (“Red-E-Duct” Fig. 2: the stub-up sections have shear transfer mechanisms on the end labelled “PVC Spigot”)

    PNG
    media_image2.png
    576
    748
    media_image2.png
    Greyscale

"Red-E-Duct" Fig. 2
Regarding claim 11, “Red-E-Duct” teaches the assembly of claim 2 (see above), wherein the assembly further comprises one or more layers of cushion material between the top surface of the second module footer and the bottom surface of the first module. (“Red-E-Duct” Fig. 1: cushion “C” is located between the bottom side 203-B of the first module 203 and top side 223-FT of the footer section 223-F of the second module 223)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Red-E-Duct” (NPL Document 1, published 8 October 2019), hereinafter referred to as “Red-E-Duct” in view of Parker (US 1,795,884 A), hereinafter referred to as Parker.
Regarding claim 1, “Red-E-Duct” teaches a duct-bank stub-up assembly comprising: 
a first duct-bank stub-up module formed before placement (“Red-E-Duct” Fig. 1, 203-10), the first module comprising: 
a first plurality of curved, elongate conduits for receiving and passing through service delivery media (“Red-E-Duct Fig. 1, 203-1; page 2: conduits in stub-ups form elbow joints), wherein the first plurality of conduits is comprised of generally parallel conduits in a predefined array; and (“Red-E-Duct” Fig. 1, page 2: the stub-ups are available in a variety of precast base versions with different predefined grids of parallel conduits)
a first encasing body formed to have a bottom surface, a top surface, and a mating side (“Red-E-Duct” Fig. 1: stub-up 203 has top surface 203-T, mating surface 203-M, and bottom surface 203-B), such that, for each of the first conduits, a first end of the conduit provides a mating end on the mating side of the first encasing body (“Red-E-Duct” Fig. 1: stub-up 203 has mating ends for the first conduits 203-1 at mating side 203-M) and a second end of the conduit provides a mating end on the top surface of the first encasing body, and wherein the second ends of the first conduits are substantially aligned at a first elevation relative to the top surface; and (“Red-E-Duct” Fig. 1: stub-up 203 has mating ends for the first conduits 203-1 at top side 203-T, which mating ends are substantially aligned with one another)
a second duct-bank stub-up module (“Red-E-Duct” Fig. 1, 223) formed before placement, the second module comprising: 
a second plurality of curved, elongate conduits for receiving and passing through service delivery media, wherein the second plurality of conduits is comprised of generally parallel conduits in a predefined array; (“Red-E-Duct” Fig. 1, page 2: the stub-ups are available in a variety of precast base versions with different predefined grids; stub-up 223 has conduits 223-1 which are curved and elongate elbow joints)
a second encasing body formed to have a stub-up section and a footer section, the stub-up section having a bottom surface and a top surface (“Red-E-Duct” Fig. 1: stub-up 223 has stub-up section 223-S with top surface 223-ST and bottom surface 223-SB), and the footer section having a bottom surface, a top surface, and a mating side (“Red-E-Duct” Fig. 1: 223 also has footer section 223-F with bottom surface 223-FB, top surface 223-FT, and mating surface 223-FM), such that the second conduits extend through the footer section and the stub-up section, and for each of the second conduits, a first end of the conduit provides a mating end on the mating side of the footer section (“Red-E-Duct” Fig. 1: second conduits 223-1 have a mating end on mating side 223-FM of footer section 223-F) and a second end of the conduit provides a ATTORNEY DOCKETPATENT APPLICATION084088.011316/831,1123 of 10mating end on the top surface of the stub-up section, and wherein the second ends of the second conduits are substantially aligned at a second vertical elevation; (“Red-E-Duct” Fig. 1: stub-up 223 has mating ends for the first conduits 223-1 at top side 223-ST of the stub-up section 223-S, which mating ends are substantially aligned with one another)
wherein the first module is positioned on the footer of the second module; and (“Red-E-Duct” Fig. 1: first module 203 is positioned on second module 223)
wherein the first and second modules are sized such that the first vertical elevation and the second vertical elevation are substantially aligned. (“Red-E-Duct” Fig. 1: the vertical elevation of first module 203 is substantially aligned with second module 223)
“Red-E-Duct” does not teach that the first and second encasing bodies are pre-formed around the array of conduits, which are arranged on and during pre-forming of the first/second encasing bodies supported in position within the encasing body by a spacer lattice. Parker does teach that the first and second encasing bodies are pre-formed around the array of conduits, which are arranged on and during pre-forming of the first/second encasing bodies supported in position within the encasing body by a spacer lattice. (Parker Col. 2, lines 64-68: teaches prefabricating conduits with the use of a spacer lattice such as that of Fig. 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use of a spacer lattice such as that of Parker in the pre-fabrication of the first and second encasing bodies because the spacer lattice taught by Parker allows for multiple sections of prefabricated conduit sections to be readily aligned with one another to ensure easy assembly of the full conduit structure (Col. 2, lines 64-68).
Regarding claim 4, “Red-E-Duct” teaches the duct-bank stub-up assembly of claim 2, but does not explicitly teach that the first and second modules are sized such that, when the first module is positioned on the footer of the second module, the mating end of the first encasing body and the mating end of the footer section of the second encasing body are substantially aligned. 
However, it would have been obvious to one of ordinary skill in the art to choose an appropriate size first module (see “Red-E-Duct” page 2) such that the first and second modules are sized such that, when the first module is positioned on the footer of the second module, the mating end of the first encasing body and the mating end of the footer section of the second encasing body are substantially aligned. After the selection of an appropriately sized first module, arranging the first module such that the mating sides of the first and second modules were aligned would not have modified the operation of the assembly and would therefore have been obvious to one of ordinary skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) Further, the particular placement of a component is a matter of obvious design choice and therefore, when lacking functional significance, does not constitute patentable subject matter. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) 
Regarding claim 9, “Red-E-Duct” teaches the duct-bank stub-up assembly of claim 2, but does not teach that the first and second encasing bodies are pre-formed around the array of conduits, which are arranged on and during pre-forming of the first/second encasing bodies supported in position within the encasing body by a spacer lattice. Parker does teach that the first and second encasing bodies are pre-formed around the array of conduits, which are arranged on and during pre-forming of the first/second encasing bodies supported in position within the encasing body by a spacer lattice. (Parker Col. 2, lines 64-68: teaches prefabricating conduits with the use of a spacer lattice such as that of Fig. 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use of a spacer lattice such as that of Parker in the pre-fabrication of the first and second encasing bodies because the spacer lattice taught by Parker allows for multiple sections of prefabricated conduit sections to be readily aligned with one another to ensure easy assembly of the full conduit structure (Col. 2, lines 64-68).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Red-E-Duct” (NPL Document 1, published 8 October 2019), hereinafter referred to as “Red-E-Duct” in view of McDonough (US 2,775,017 A).
Regarding claim 7, “Red-E-Duct” teaches the duct-bank stub-up assembly of claim 2, wherein at least one end of the first and second conduits comprises a belled end
“Red-E-Duct” does not teach that the belled end comprising a gasket for forming a watertight seal when coupled to a corresponding conduit end. McDonough does teach that the belled end comprising a gasket (25) for forming a watertight seal when coupled to a corresponding conduit end. (McDonough Fig. 1, gasket 25)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a gasket such as the one taught by McDonough on the belled ends of “Red-E-Duct” because the gaskets of McDonough prevent leaks (col. 2, lines 45-51).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847  

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847